Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 3, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  155208                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder
            Plaintiff-Appellee,                                                                      Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 155208
                                                                    COA: 334155
                                                                    Wayne CC: 15-004801-FH
  JOHN LAWRENCE JAKUBOWSKI,
             Defendant-Appellant.
  _________________________________________/

         By order of September 12, 2017, the application for leave to appeal the December
  6, 2016 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Chatman (Docket No. 155184). On order of the Court, leave to appeal having
  been denied in Chatman on March 9, 2018, ___ Mich ___ (2018), the application is again
  considered. It appearing to this Court that the case of People v Ames (Docket No.
  156077) is pending on appeal before this Court and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 3, 2018
           d0625
                                                                               Clerk